DETAILED ACTION
Status of Claims
	Claims 1-24 and 26-42 are pending.
	Claim 25 is cancelled.
	Claims 5, 7-8 and 17-24 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Status of Objections and Rejections
	The previous objection to claim 6 is withdrawn in view of Applicant’s amendment. 
All rejections from the previous Office action stand.  
New grounds of rejection are necessitated by amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-16, 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the organic haloamine solution" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally claims 4, 9, 15-16 and 39-42 recited “the organic haloamine solution”. 
Claim 28 recites the limitation "the organic haloamine solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9-16 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225) and in view of Buschmann (US 2016/0068417).
Regarding claim 1, Matzner discloses an electrolytic process for preparing halogenated organic compounds in an aqueous medium (title, abstract) (= a method for the production of an aqueous organic haloamine solution), comprising:
Performing an electrolytic process for preparing halogenated organic compounds including organic compounds such as amines in an electrolysis cell (abstract, Col. 4 lines 29-49, Col. 8 lines 39-42) (= electrolyzing an organic amine solution in an electrolytic cell, thereby producing a product consisting essentially of the organic haloamine solution; the instant claim language does not exclude additional method steps, a solution may include a mixture distributed therein, and additionally Matzner discloses that the method is advantageous over the prior art which discloses the production of byproducts, Col. 2 lines 47-55), 
The organic solution comprising a halide (Col. 3 line 31, Col. 6 lines 46-57) (= the organic amine solution comprising (i) at least one halide salt), an organic amine (Col. 4 lines 29-49) (= (ii) an organic amine moiety that comprises at least one nitrogen atom that is bound to at least one hydrogen atom and at least one carbon atom), and HCl (Example III) (= (iii) an acid).
Matzner differs from the instant claim in that Matzner does not disclose the acid moiety (e.g. HCl in Matzner) comprising an organic acid, phosphate, or sulfur, however, in the same or similar field of water treatment, Buschmann discloses that HCl is recognized as a pH adjuster and is equivalent to any of the species listed such as potassium bisulfate which are also pH adjusters [0055].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising an acid moiety such as a sulfate because Buschmann discloses that HCl and potassium bisulfate are art recognized equivalents as pH adjusters.  Since Matzner discloses HCl as a pH adjuster (Example III), it would have been obvious to simply substitute one known pH adjuster for another to produce the same or similar predictable result. 
Regarding claim 4, Matzner discloses wherein the organic haloamine solution comprises an organic chloramine (see Examples, Example IV). 
Regarding claim 6, Matzner discloses wherein the halide containing salt is potassium chloride (Example III). 
Regarding claim 9, Matzner discloses halogen content that falls within the claimed range (Examples III and V-XI, e.g. grams). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation
Regarding claims 10-13, the pH of the organic amine solution of Matzner overlaps the claimed ranges (e.g. Example V). 
Regarding claim 14, Buschmann discloses an acid moiety as potassium bisulfate [0055] which is an art recognized equivalent to the pH adjuster of Matzner as described above. 
Regarding claims 15-16, the pH ranges of Matzner overlap the claimed range therefore a prima facie case of obviousness exists (e.g. Example VII). 
Regarding claims 31-33, Buschmann discloses wherein the solution is utilized as a disinfectant [0071] for example (i.e. applying the product to a use location) and the concept of dilution [0082].  Further, the claimed “applying the product” does not further limit the method of production of an aqueous organic haloamine. 
Claims 2-3 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225), in view of Buschmann (US 2016/0068417) and in further view of Cheng et al. (US 2008/0181815).
Regarding claims 2-3, Matzner and Buschmann disclose the claimed invention as applied above. The combination fails to disclose the organic amine moiety and the acid moiety reside on an amino acid including taurine, glycine or alanine.  
Cheng discloses in the same field of electrochemical synthesis of haloamines (title) wherein an organic amine is inclusive of an amino acid for example taurine [0012]-[0013].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to simply substitute one known organic amine for another to produce the same or similar predictable result such as a haloamine because Cheng teaches that organic amines such as amino acids, cyanuric and ethylene diamine may be formed into haloamines and as Matzner teaches that organic amines such as cyanuric and ethylene diamine may be formed into haloamines.  One of ordinary skill in the art would expect the same or similar predictable result by the simple substitution of one organic amine for another. An amino acid is inclusive of (i.e. ‘on’) an organic amine moiety and an acid moiety.  
Regarding claims 26-27, given the combination of Matzner, Buschmann and Cheng, the organic amine moiety or acid moiety is either on the amino acid (i.e. same molecule, claim 26) or included in the solution (i.e. different molecule, claim 27).  
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225) and in view of Cheng et al. (US 2008/0181815).
Regarding claims 28-30, Matzner discloses an electrolytic process for preparing halogenated organic compounds in an aqueous medium (title, abstract) (= a method), comprising:
Performing an electrolytic process for preparing halogenated organic compounds including organic compounds such as amines in an electrolysis cell (abstract, Col. 4 lines 29-49, Col. 8 lines 39-42) (= electrolyzing an organic amine solution in an electrolytic cell, thereby producing a product consisting essentially of the organic haloamine solution; the instant claim language does not exclude additional method steps, a solution may include a mixture distributed therein, and additionally Matzner discloses that the method is advantageous over the prior art which discloses the production of byproducts, Col. 2 lines 47-55), 
The organic solution comprising a halide (Col. 3 line 31, Col. 6 lines 46-57) and an organic amine (Col. 4 lines 29-49) (= the organic amine solution comprising at least one halide salt an organic amine) and HCl (Example III) (= an acid additive, instant claim 29)
Matzner fails to disclose the organic amine as an amino acid including taurine, glycine and alanine.  
Cheng discloses in the same field of electrochemical synthesis of haloamines (title) wherein an organic amine is inclusive of an amino acid for example taurine [0012]-[0013].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to simply substitute one known organic amine for another to produce the same or similar predictable result such as a haloamine because Cheng teaches that organic amines such as amino acids, cyanuric and ethylene diamine may be formed into haloamines and as Matzner teaches that organic amines such as cyanuric and ethylene diamine may be formed into haloamines.  One of ordinary skill in the art would expect the same or similar predictable result by the simple substitution of one organic amine for another. 
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225), in view of Cheng et al. (US 2008/0181815) and in further view of Buschmann (US 2016/0068417).
	Regarding claims 34-36, Matzner and Cheng disclose the claimed invention as applied above.  The combination does not disclose diluting the product. 
	In the same or similar field of endeavor of treating a solution, Buschmann discloses wherein a solution is utilized as a disinfectant [0071] for example (i.e. applying the product to a use location) and the concept of dilution [0082].  Further, the claimed “applying the product” does not further limit the method of production of an aqueous organic haloamine.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying and/or diluting a solution product because Buschmann discloses in the same field of endeavor applying a solution as a disinfectant for example and optionally diluting a solution for use. 
Claims 37 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225), in view of Buschmann (US 2016/0068417) and in further view of Shanahan et al. (US 2016/0024667).
Regarding claim 37, Matzner and Buschmann disclose the claimed invention as applied above.  The combination does not disclose monitoring and modulating as claimed. 
In the same or similar field of endeavor, Shanahan discloses a method of electrochemical treatment of water including a chemical sensor that monitors chemical properties of a solution to interactively provide power to the electrodes based upon readings from the sensor [0023] (= monitoring chemical property of a solution and modulating operation of the electrochemical cell in response to the chemical property).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising monitoring and modulating an electrochemical cell because Shanahan discloses that the electrochemical process (e.g. chemical property) is monitored in real-time to adjust the electrochemical process (i.e. control of power). 
Regarding claims 39-42, Shanahan discloses that the method and system include a control module which causes the system to operate for a specific amount of time to deliver a specific amount of electrical energy to achieve a specific level of free available chlorine (FAC). Therefore, Shanahan recognizes that the amount of free available chlorine is a result-effective variable and it would have been obvious to adjust the method parameters to achieve a desired level of free available chlorine [0016].  Shanahan discloses an amount of FAC such as 20 ppm to 1240 ppm [0088].  Regarding the amount of total chlorine, Shanhan discloses that production of isopropyl alcohol during generation of HOCl can alter the total available chlorine and/or the FAC [0257], thus identifying total chlorine as a result-effective variable.  
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al. (US 3,449,225), in view of Cheng et al. (US 2008/0181815) and in further view of Shanahan et al. (US 2016/0024667). 
Regarding claim 38, Matzner and Cheng disclose the claimed invention as applied above.  The combination does not disclose monitoring and modulating as claimed. 
In the same or similar field of endeavor, Shanahan discloses a method of electrochemical treatment of water including a chemical sensor that monitors chemical properties of a solution to interactively provide power to the electrodes based upon readings from the sensor [0023] (= monitoring chemical property of a solution and modulating operation of the electrochemical cell in response to the chemical property).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising monitoring and modulating an electrochemical cell because Shanahan discloses that the electrochemical process (e.g. chemical property) is monitored in real-time to adjust the electrochemical process (i.e. control of power). 

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered. On page 8 the argument states that the method of Matzner produces a product that includes multiple species… which is made clear in Matzner’s examples and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  Initially, it is noted that the instant claims do not exclude additional method steps.  Additionally, Metzner teaches that the production of by-products has certain disadvantages (Col. 2 lines 47-55).  The argument refers to ‘species’ created by Metzner’s method, however, the argument does not identify such species. A solution is defined as a liquid mixture.  It is unclear what the Applicant is excluding from the solution of Metzner.  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(11)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ569 (CCPA 1982).  The remaining remarks on pages 9-11 do not appear to present an argument not addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795